Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Richard A. Felsing, DC,
(PTAN: NA2119),
(NPI: 1518911379)
Petitioner,
v.
Centers for Medicare & Medicaid Services
Docket No. C-14-1303
Decision No. CR3469

Date: November 20, 2014

DECISION

Petitioner, Richard A. Felsing, DC, is a chiropractor, who practices in the State of
Nebraska. He participated in the Medicare program as a supplier of services. His license
to practice expired on August 1, 2012, and was not reinstated until October 7, 2013. He
did not report the loss of his license to the Medicare contractor, but continued to submit
claims to the program. When the Medicare contractor learned of the gap in licensing, it
revoked his Medicare billing privileges, effective August 1, 2012. Petitioner appeals the
revocation.

CMS properly revoked Petitioner Felsing’s Medicare billing privileges because he was
not properly licensed.

Background
Until his billing privileges were revoked, Petitioner participated in the Medicare program

as a supplier of services. See 42 C.F.R. § 410.21. Ina letter dated December 9, 2013, the
Medicare contractor, Wisconsin Physicians Service, advised Petitioner Felsing that his
Medicare privileges were revoked effective August 1, 2012, because his license to
practice expired and because he did not report that his license was inactive. CMS Ex. 1.
Petitioner requested reconsideration. In a reconsidered determination, dated April 18,
2014, a Medicare Hearing Officer upheld the revocation. CMS Ex. 4. Petitioner timely
appealed, and that appeal is now before me.

The parties filed cross-motions for summary judgment. However, because neither party
has any witnesses to present, an in-person hearing would serve no purpose. See
Acknowledgment and Pre-hearing Order at 5 (§ 8) and 6 (§ 10). This matter may
therefore be decided based on the written record, without considering whether the
standards for summary judgment are satisfied.

CMS submitted a brief and four exhibits (CMS Exs. 1-4). In addition to his hearing
request, Petitioner submitted a letter brief, which he marked as P. Ex. 1, and one exhibit,
which he marked as P. Ex. 2. In the absence of any objections, I admit into evidence
CMS Exs. 1-4 and P. Ex. 2. I consider the arguments presented in Petitioner’s letter brief
but do not admit it as an exhibit.

Discussion

Because Petitioner had no license to practice, and he failed
to report that he had no license, CMS properly revoked his
Medicare enrollment. 42 C.F.R. §§ 424.535(a)(1) and
(ay(9).!

Medicare regulations allow CMS to revoke a Medicare supplier’s enrollment, if the
supplier no longer meets the enrollment requirements for a supplier of its type. 42 C.F.R.
§ 424.535(a)(1). Those requirements include complying with federal and state licensure
provisions. 42 C.F.R. § 424.516(a)(2). A chiropractor, such as Petitioner Felsing, must
obviously be licensed by the state in which he practices. 42 C.F.R. § 410.20(b); see

42 CFR. § 410.21 (a).

Here, because Petitioner was without a license, CMS properly revoked his billing
privileges pursuant to 42 C.F.R. § 424.535(a)(1).

Regulations also allow CMS to revoke a supplier’s enrollment if he does not comply with
reporting requirements, including any adverse legal action or change in enrollment.
42 CFR. § 424.535(a)(9); 42 C.F.R. § 424.516(d).

' T make this one finding of fact/conclusion of law.
Petitioner concedes that his license lapsed and that he did not report that lapse. He
explains that he inadvertently allowed his license to lapse because he changed offices and
did not receive a renewal notice from the state licensing authorities. When he learned
that his license was inactive, he took the steps necessary to regain it (i.e, he took courses
and an exam and he paid a fine). Petitioner points to his long and exemplary record as a
chiropractor and the hardship that the revocation places on the patient population he
serves. He insists that he did not intend to defraud or mislead and asks for “leniency.”

Ihave no reason to doubt that Petitioner Felsing made an honest, albeit serious, mistake.
Nevertheless, as he concedes, he is responsible for maintaining his license. If a supplier
is without a valid license, CMS is authorized to revoke Medicare enrollment. The
practitioner’s “inability to practice . . . for any length of time” triggers his noncompliance
with the Medicare enrollment requirements and authorizes revocation of his billing

privileges.” Akram A. Ismail, M.D., DAB No. 2429 at 8 (2011).

That he failed to report the license lapse provides CMS an alternative justification for
revoking Petitioner’s Medicare enrollment. 42 C.F.R. § 424.535(a)(9).

Conclusion

Because Petitioner’s medical license lapsed and he failed to report it, CMS properly
revoked his billing privileges under 42 C.F.R. §§ 424.535(a)(1) and 424.535(a)(9).

/s/
Carolyn Cozad Hughes
Administrative Law Judge

